


109 HR 6191 IH: To amend title XXVI of the Public Health Service Act to

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6191
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Pallone (for
			 himself, Mr. Pascrell,
			 Mr. Payne,
			 Mr. Andrews,
			 Mr. Holt, Mr. Engel, Mr.
			 Rothman, Mr. Waxman,
			 Ms. Matsui,
			 Ms. Schakowsky,
			 Mrs. Capps,
			 Mr. LoBiondo,
			 Mr. Saxton,
			 Mr. Smith of New Jersey,
			 Mr. Ferguson,
			 Ms. Solis,
			 Mr. Nadler, and
			 Mr. Frelinghuysen) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXVI of the Public Health Service Act to
		  provide for a one-year extension of the program under such title, and for other
		  purposes.
	
	
		1.One-year extension
			(a)Authorizations
			 of appropriations for fiscal year 2007Notwithstanding any provision of title XXVI
			 of the Public Health Service Act:
				(1)For the purpose of carrying out part A of
			 such title, there is authorized to be appropriated $634,209,704 for fiscal year
			 2007.
				(2)For the purpose of carrying out part B of
			 such title, there is authorized to be appropriated $1,247,000,000 for fiscal
			 year 2007.
				(3)For the purpose of grants to States that
			 demonstrate unmet needs with respect to HIV/AIDS and that do not have any areas
			 that receive grants under part A of such title for fiscal year 2007, there is
			 authorized to be appropriated $30,000,000 for fiscal year 2007.
				(4)For the purpose of
			 carrying out part C of such title, there is authorized to be appropriated
			 $218,600,000 for fiscal year 2007.
				(5)For the purpose of carrying out part D of
			 such title, there is authorized to be appropriated $75,385,648 for fiscal year
			 2007.
				(6)For purposes of AIDS Education and Training
			 Centers under section 2692 of part F of such title, there is authorized to be
			 appropriated $35,983,900 for fiscal year 2007.
				(7)For purposes of dental programs under
			 section 2692 of part F of such title, there is authorized to be appropriated
			 $13,570,182 for fiscal year 2007.
				Amounts
			 appropriated under this subsection are available to the Secretary until the end
			 of fiscal year 2009.(b)Names-based
			 reporting of cases; other changes regarding methodology for counting
			 casesNotwithstanding any provision of title XXVI of the Public
			 Health Service Act, the Secretary may not, in determining the amounts of
			 formula grants under such title for fiscal year 2007, use a methodology for
			 counting the number of cases of acquired immune deficiency syndrome, or the
			 number of cases of HIV, that is different than the methodology used by the
			 Secretary for such purposes for fiscal year 2006.
			(c)DefinitionsFor
			 purposes of this section, the terms HIV and
			 Secretary have the meanings that apply to such terms under title
			 XXVI of the Public Health Service Act.
			
